AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 6:19-CV-1711-ORL-18EJK

Plaintiff:
VS.

SOP2019001945
Defendant:

ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
dibla ADVENTHEALTH OVIEDO ER

For:

Martin B. Goldberg, Esa.
LASH & GOLDBERG LLP
100 S.E Second Street
Suite 1200

Miami, FL 33131

Received by Service of Process, Inc. on the 3rd day of September, 2019 at 2:27 pm to be served on REGISTERED AGENT:
JEFF BROMME, 900 HOPE WAY, ALTAMONTE SPRINGS, FL 32714.

1, C. Grady Legette, being duly sworn, depose and say that on the 5th day of September, 2019 at 11:05 am, |:

CORPORATE SERVICE: Served REGISTERED AGENT: JEFF BROMME by delivering a true copy of the SUMMONS IN A
CIVIL ACTION, COMPLAINT AND EXHIBITS 1-26 with the date and hour of service endorsed thereon by me, to: Eyrie
White as Executive Assistan, an authorized employee of the Registered Agent for REGISTERED AGENT: JEFF
BROMME, at the address of 900 HOPE WAY, ALTAMONTE SPRINGS, FL 32714 and informed said person of the contents
therein, in compliance with state statutes. F.S. 48.081 (3)(a).

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 130, Hair: Dark Blonde,
Glasses: Y

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served.

STATE OF FLORIDA
COUNTY OF ORANGE

Lo Lge
a“

C. Grady Legette

CPS #487, #0112
Subscribed and Sworn to before me on the 5th day of

September, 2019 by the affiant who is personally known
to n7e.. ens
f

 

{ é iy
f bs a be
Leo

NOTARY PUBLIC =>

 

got Play CORINNE CLARK
Se a", Commission # GG 127113
ey ; Expires Juty 23, 2021

eo ne gonded Thu Budget Netary Services

Service of Process, Inc.
P.O. Box 653653

Miami, FL 33265

(305) 226-6809

Our Job Serial Number: SOP-2019001945

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1¢
Case 6:19-cv-01711-WWB-EJK Document3 Filed 09/03/19 Page 2 of 2 PagelD 151

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Te Fi F B, fromme_ kA
was received by me on (date) 9/3 Y, 7]

CO I personally served the summons on the individual at (place)

On (date) 5 or

7 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) and mailed < a copy to the individual’s last known address; or

H served the summons on (name of individual) _ Egdie Whi fe a , who is

designated by law to accept service of process on behalf of (name of organization) Ke sder re Lf Agent
TERE Brome st omttows gg Fs
CI J returned the summons unexecuted because 3 or

CO Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

bie 6 ‘Ei oe
erver's signature

_f. Grady £
eget and title

pb

Server's address

Additional information regarding attempted service, etc:
Case 6:19-cv-01711-WWB-EJK Document 3 Filed 09/03/19 Page 1 of 2 PagelD 150

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT 9/5/79 pHe5Am

for the CK #4P7
Middle District of Florida

OVIEDO MEDICAL CENTER, LLC

Plaintiffs).
v. Civil Action No. 6:19-cv-1711-Orl-18EIK

ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
d/b/a ADVENTHEALTH OVIEDO ER

Defendantfs)

Nee Nee See Ne ee Seni See” See” Nee” Nee” Se! Spel”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Registered Agent: Jeff Bromme
900 Hope Way
Altamonte Springs, FL 32714

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Martin B. Goldberg, Esq.

Lash & Goldberg LLP
2500 Weston Road, Suite 220
Weston, FL 33331

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF C2).

Date:

 

we Seprey Clerk

 
